DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on November 18, 2021.  Claims 1-16 are Original. Claim 1-16  currently pending and have been examined.

Specification
The use of the term ACTEGA®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-7 and 15 are objected to because of the following informalities:
Claim 1 recites, “wherein the layer includes a water-based films.” The word “film” has been misspelled. 
Claims 2-7 and 15 are also objected to for their incorporation of the above through their dependencies of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 13 recite, “wherein the substrate is selected from the group consisting of: paper, coated paper, cardboard, coated cardboard, cardstock, coated cardstock and synthetic sheet material.” However, the Original Disclosure states that “[t]he workbook page 19 includes a substrate 24 having a coating 26 on both first and second surfaces” and “[t]he substrate 24 of the present embodiment is a conventional paper medium, however any suitable substrate including cardboards, card stocks, and synthetics could also be used” (¶14). There is no mention of substrate 24 itself being a coated paper, a coated cardboard, or a coated cardstock. The Original Disclosure goes on to state that “[t]he paper substrate 24 was coated on both surfaces with a water-based film 26, that is the substrate was a coated paper” (¶14). In other words, layers 24 and 26 taken together are “a coated paper” and combined, they form the “substrate” that receives intermediate layer 28 and writing surface 32 (both UV film layers). The Original Disclosure also states that “[a]lternative embodiments may use known paper-based substrate coated with film” (¶15). In view of the foregoing, the “substrate” in this paragraph is understood to mean the combined substrate, that is, layers 24 (paper-based substrate) and 26 (film coating) taken together form a paper-based substrate coated with film, and this is what receives intermediate layer 28 and writing surface 32. There is no additional layer 26 beyond the layer that turns paper substrate 24 into a coated paper substrate. If Applicant had meant that substrate 24 alone could be a coated paper-based substrate that is further coated with a water-based film 26, then the reference number 24 would have been used. It was not. Therefore, because the water-based film layer is claimed, the claimed substrate can only be a suitable synthetic or a conventional (uncoated) paper medium, cardboard, or cardstock. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first UV film” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes that claim 8 recites “at least one of the first and second surfaces having a surface including a first UV film, the first UV film having a gloss finish and providing a surface suitable for writing with a dry erasable pen and allowing erasure of the writing” in order to establish the antecedent.
Claims 9-14 and 16 are also rejected for their incorporation of the above through their dependencies of claim 8.
Claim 9 recites the limitation “a second UV film” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no “first UV film.” The above assumption corrects this issue for examination purposes.
Claims 10-12 are also rejected for their incorporation of the above through their dependencies of claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,257,086, Di Carlo (“Di Carlo") in view of U.S. Patent Pub. No. 2006/0024463, Gustafson et al. (“Gustafson") as evidenced by Japanese Patent Pub. No. JP 2009024168 A, Kano et al. (“Kano”)(page numbers refer to the translation) and U.S. Patent No. 4,751,111, Lee et al. (“Lee”).
Regarding claim 1 (Original), Di Carlo teaches a workbook for repeated use (workbook, col. 6, Il. 19-30, with reusable dry-erase practice pages, col. 7, Il. 52-59) comprising: a cover (cover page 12, FIGS. 1, 2, and final practice page 15, col. 9, l. 50; col. 6, Il. 24-26); a plurality of pages disposed within the cover (plurality of practice pages 14, FIG. 3, between cover page 12 and final practice page 15, col. 6, l. 25); a binding coupling the cover and the plurality of pages (cover page 12, practice pages 14, and final practice page 15, bound together along edge 18, col. 6, Il. 30-35), each one of the plurality of pages having a substrate with first and second surfaces and at least one of the first and second surfaces having a writing surface (each practice page 14 comprises a substrate with front and rear surfaces, col. 7, Il. 52-53; front and rear surfaces of practice pages 14a-14i are preferably coated with a plastic erasable laminate surface such as dry-erase laminate, col. 7, ll. 52-55; alternatively, a different type of erasable surface such as a wet-erase surface, col. 7, l. 52 - col. 8, l. 1; erasable surface, col. 7, l. 67 - col. 8, l. 1). 
Di Carlo may not explicitly teach the writing surface including a first UV film, the first UV film having a gloss finish and providing a surface suitable for writing with a dry-erasable pen and allowing erasure of the writing. Di Carlo does teach that the practice sheets 14 can be dry-erase so that children can draw or write repeatedly and simply erase the marks to start again with a clean page (col. 7, ll. 57-59). Further, Gustafson teaches a dry-erase sheet including a flexible substrate having a dry-erase top surface (Abstract). The dry-erase top surface can be a radiation-curable resin that imparts dry-erase properties to the sheet (¶33). Kano teaches an ultraviolet-curable hardcoat resin composition (Title) that is useful as a whiteboard film (p. 1). The hardcoat agent is cured immediately upon irradiation with radiation such as ultraviolet rays to form a hard film (i.e., it is a “UV film”), so the processing speed is fast (p. 1). In other words, the “radiation-curable resin that imparts dry-erase properties to the sheet” of Gustafson is a “UV film.” Gustafson also teaches that glossy dry-erase surfaces are known (¶93), and Kano teaches that glossiness and flexibility may be desirable (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the dry-erase sheet of Gustafson (with its ultraviolet-curable hardcoat film as the writing surface) be glossy and use it for the practice pages of Di Carlo by simple substitution of one known dry-erase sheet for another in order to yield the predictable results of being able to take advantage of its desirable properties, namely its fast processing speed.
Di Carlo may not explicitly teach wherein the at least one of the first and second surfaces includes a layer between the substrate and the first UV film; and wherein the layer includes a water-based film disposed upon the at least one of the first and second surfaces. However, Gustafson teaches that in addition to paper (¶33), other suitable paper-based substrates include coated paper, polymer-coated paper, and paper film laminates (¶48, emphasis added). Further, Lee teaches a method for producing a coated paper that includes applying an aqueous coating to a paper surface (col. 1, ll. 26-31). In other words, the dry-erase sheet of Gustafson includes a paper substrate coated with an aqueous coating (i.e., “a water-based film”) and the UV film on top of that. As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the dry-erase sheet of Gustafson for the practice pages of Di Carlo by simple substitution, and Gustafson teaches a dry-erase sheet formed of a paper substrate coated with a water-based film and then further coated on the water-based film with a UV film.

Regarding claim 8, Di Carlo teaches a dry-erase workbook comprising: a workbook page for repeated use (reusable dry-erase practice page 14, col. 7, Il. 52-59) comprising: a substrate with first and second surfaces (see prior-art rejection of claim 1). 
Di Carlo may not explicitly teach at least one of the first and second surfaces having a surface including a [first UV] film, the [first UV] film having a gloss finish and providing a surface suitable for writing with a dry erasable pen and allowing erasure of the writing; wherein the at least one of the first and second surfaces includes a layer between the substrate and the first UV film; and wherein the layer includes a water-based film disposed upon the at least one of the first and second surfaces. However, see prior-art rejection of claim 1.

Regarding claims 6 and 13 (Original), Di Carlo may not explicitly teach wherein the substrate is selected from the group consisting of: paper, coated paper, cardboard, coated cardboard, cardstock, coated cardstock and synthetic sheet material. However, as discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the dry-erase sheet of Gustafson for the practice pages of Di Carlo by simple substitution, and Gustafson further teaches that the substrate can be sheets and films of polymeric resins, coated paper (i.e., paper coated with a water-based film as evidenced by Lee), polymer-coated paper, and paper film laminates (¶48).
Regarding claims 7 and 14 (Original), Di Carlo teaches that the dry-erasable practice pages 14 can include permanent indicia and graphics (e.g., FIGS. 2-4; col. 8, ll.12-44), but as Di Carlo is silent as to the structural and chemical details of the dry-erasable practice pages, it does not explicitly teach wherein one of the substrate, the first UV film and the layer there between includes printed matter. However, as discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the dry-erase sheet of Gustafson for the practice pages of Di Carlo by simple substitution, and Gustafson also teaches that the dry-erase sheet can include permanent indicia (framing element 314, FIG. 4, ¶94), and they can be printed directly onto writing surface 312 (i.e., onto the “first UV film”).
It must be noted that the limitation “printed matter selected from the group consisting of: grids, lines, polar plots, music staff, guitar tablature and bass tablature” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (grids, lines, polar plots, music staff, guitar tablature and bass tablature) and the product (workbook page) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The printed matter is tantamount to instructions for how to use the workbook page; it does not change the function of the workbook page.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Furthermore, even if this limitation were given patentable weight, the prior art teaches it:
Di Carlo further teaches that the printed matter is selected from the group consisting of: grids, lines (FIGS. 2-4), polar plots, music staff, guitar tablature and bass tablature; and Gustafson also further teaches that the printed matter is selected from the group consisting of: grids, lines (framing element 314, FIG. 4), polar plots, music staff, guitar tablature and bass tablature.
Regarding claims 15 and 16 (Original), Di Carlo teaches a writing kit comprising [a] workbook (workbook 10, FIGS. 1-3, col. 6, Il. 19-30; col. 7, Il. 52-59) and a dry erasable pen selected for writing on the writing surface (learning aid 10 will preferably be packaged with at least one dry-erase marker or pen 38, col. 7, Il. 55- 66). 
Di Carlo alone may not explicitly teach the workbook of claim 1 OR the workbook page of claim 8. However, as discussed above regarding claims 1 and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the dry-erase sheet of Gustafson (with its ultraviolet-curable hardcoat film as the writing surface) be glossy and use it for the practice pages of Di Carlo by simple substitution.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo in view of Gustafson as evidenced Kano and Lee as applied to claims 1 and 8 above, respectively, and further in view of U.S. Patent Pub. No. 2011/0117330, Yamazaki (“Yamazaki”).
Regarding claims 2 and 9 (Original), Di Carlo and Gustafson may not explicitly teach wherein the layer between the substrate and the first UV film includes a second UV film adjacent the first UV film. However, Gustafson does teach that one or more separate primer layers may be present on the surface of the substrate in order to bond to an eventual coating (i.e., the ultraviolet-curable hardcoat film, i.e., “first UV film”). Further, Yamazaki teaches dry-erase writing paper (Abstract) with a first UV-curable coating applied to a substrate (first coating material applied to base, ¶55, ¶62; first coating layer 3 not particularly limited except for being UV-curable, ¶62; base (i.e., “substrate”) can be coated paper, ¶133) and a second UV-curable coating applied to the first coating (¶64; second coating lay 4 not particularly limited except for being UV-curable, exhibiting excellent adhesion to the first coating layer, and can be quickly dried, ¶65). Yamazaki further teaches that the first coating material serves as a filler for minute depressions of paper and serves as an underlayer (i.e., “primer”) for the second coating layer (¶63). Yamazaki explicitly recognizes that the erasability is improved by forming a two-layer coating structure (¶63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a second UV-curable coating (e.g., a UV-curable hardcoat film as in Gustafson) as a primer layer in Gustafson in order to yield the predictable results of filling minute depressions in the coated paper substrate, providing an underlayer for the first UV film (i.e., improving bonding of the top writable surface layer), and improving the erasability of the dry-erase sheet.
Regarding claims 3 and 10 (Original), Di Carlo and Gustafson may not explicitly teach wherein the second UV film has the same composition as the first UV film. However, as discussed above regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the primer layer of Gustafson be a second UV-curable hardcoat film underneath the first one of Gustafson in order to yield the predictable results of filling minute depressions in the coated paper substrate, providing an underlayer for the first UV film (i.e., improving bonding of the top writable surface layer), and improving erasability; selecting the same composition of the top layer for the underlayer layer by simple duplication requires no more than routine skill in the art.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo in view of Gustafson as evidenced Kano and Lee and further in view of Yamazaki as applied to claims 1, 2, 8, and 9 above, respectively, and further in view of Japanese Patent Pub. No. JP 11209650 A, Akutsu et al. (“Akutsu”)(paragraph numbers refer to the translation).
Regarding claims 4, 5, 11, and 12 (Original), Gustafson and Yamazaki may not explicitly teach wherein the second UV film has a different composition than the first UV film; OR wherein the second UV film has a matte finish. However, as discussed above regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a second UV-curable coating (e.g., a UV-curable hardcoat film as in Gustafson) as a primer layer in Gustafson in order to yield the predictable results of filling minute depressions in the coated paper substrate, providing an underlayer for the first UV film (i.e., improving bonding of the top writable surface layer), and improving erasability. Akutsu teaches a matte coating agent (Title) that imparts durability to the whiteboard (¶2). The matte coating agent includes UV-curable resins (¶7, ¶8) and a matting material (e.g., resin-coated silica particles, ¶25). The matting particles reduce the glossiness (i.e., make it “matte”) and increase the hardness (and therefore the durability, i.e., wear resistance) of the coating (¶25). Further, the coating is UV curable (¶31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a matte-finish UV film such as that of Akutsu for the primer layer in Gustafson in order to yield the predictable results of further imparting durability to the dry-erase sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715